DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 27 November 2019 in which claims 1-10 are presented for examination. Claims 1-10 are therefore pending in the application. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The artificial fluorescence image based on the third fluorescence image based on the second fluorescence image is indefinite as it is not clear if there is any difference in the images. The different terminology for the same image renders claim 1 unclear. Further, it is not clear how the artificial fluorescence image is artificial as the images are created from derivations of other images and inherently artificial. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Takasugi et al (hereinafter “Takasugi”, 2009/0118578).
As per Claim 1, Takasugi discloses a method comprising: 
receiving, by an image processing system, a first frame captured at a first time from light received by an endoscope, the first frame including a first visible image, the first visible image comprising a first plurality of visible color components (at least paragraph 102, 96; normal light image is created from RGB components w/ normal light endoscope capture); 
receiving, by the image processing system, a second frame captured at a second time different from the first time from light received from the endoscope, the second 
creating, by the image processing system, a second fluorescence image, the second fluorescence image comprising artifacts from the first frame and the second frame (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image); 
creating, by the image processing system, a third fluorescence image based on the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image); and 
generating, by the image processing system based on the third fluorescence image, an image including an artificial fluorescence image for display by a display system (at least par. 92, 104, 146, 154, Fig. 19; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor).
As per Claim 2. The method of claim 1, wherein the creating of the third fluorescence image based on the second fluorescence image is configured to remove the artifacts from the second fluorescence image (at least paragraph 132, 135, 143, 146; image synthesizing circuit creating synthesized fluorescence image; eg. quasi-normal light image created from fluorescence image).

As per Claim 4. The method of claim 3, further comprising: normalizing the plurality of frame-to-frame color component differences (at least paragraph 186, 218, 139; respective color signals become equal; color difference signal computing section 144 calculates color difference signals Cr, Cb from the R, G and B data values to detect noise).
As per Claim 5. The method of claim 4, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction using the normalized plurality of frame-to-frame color component differences to obtain the third fluorescence image (at least paragraph 153, 163; signal processing on images and calculating abnormalities, noise and differences to be removed/subtracted).
As per Claim 6. The method of claim 1, wherein the creating of the third fluorescence image based on the second fluorescence image comprises: performing cross-channel subtraction to obtain the third fluorescence image (at least paragraph 153, 163; signal 
As per Claim 7. The method of claim 1, further comprising displaying the image on the display system (at least par. 92, 104, 146, 154, Fig. 19; quasi normal image based on synthesized fluorescence image and normal light images are output to monitor).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takasugi in view of Bonnell et al (hereinafter “Bonnell”, 5,833,596).
As per Claim 8. Takasugi fails to explicitly disclose where image processing system is included in a teleoperated surgical system. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bonnell (at least Bonnell Fig. 1; col. 5:6-45). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bonnell’s surgical robotic arm with Takasugi as Bonnell disclose such robotic arms are well-known to allow easy manipulation of endoscopic imagers to be moved and viewed via video, which would 
As per Claim 9. The method of claim 8, wherein the endoscope is held by a manipulator arm of the teleoperated surgical system while the first and second frames are received (at least Bonnell Fig. 1; col. 5:6-45).
As per Claim 10. The method of claim 8, wherein the light is provided by the teleoperated surgical system by way of an illumination channel (at least Takasugi Fig. 5; par. 97-100; illumination light).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,524,644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the ‘644 patent comprises obvious variations of all the elements of the current claim 1. Claim 1 of the current application recites obvious variants of the claim 1 of U.S. Patent No. 10,524,644 as they each claim:
a method comprising receiving, by an image processing system, a first frame captured at a first time from light received by an endoscope, the first frame including a first visible image, the first visible image comprising a first plurality of visible color components, receiving, by the image processing system, a second frame captured at a second time different from the first time from light received from the endoscope, the second frame including a combination image, the combination image being a .
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 8,167,793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the ‘793 patent comprises obvious variations of all the elements of the current claim 1. Claim 1 of the current application recite obvious variants of the claim 19 of U.S. Patent No. 8,167,793 as they are obvious monoscopic versions of the ‘793 stereoscopic claims.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 9,775,499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is rejected under nonstatutory .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREGORY G TODD/Primary Examiner, Art Unit 2457